Case 1:17-cv-00914-RGA-SRF Document 179 Filed 06/18/19 Page 1 of 2 PageID #: 5632



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  BIOVERATIV INC., BIOVERATIV                     )
  THERAPEUTICS INC., and BIOVERATIV               )
  U.S. LLC,                                       )
                                                  )
                        Plaintiffs,               )
                                                  )
          v.                                      ) C.A. No. 17-914 (RGA)
                                                  )
  CSL BEHRING LLC, CSL BEHRING                    )
  GMBH, and CSL BEHRING                           )
  RECOMBINANT FACILITY AG,                        )
                                                  )
                        Defendants.               )

                       STIPULATION REGARDING CASE SCHEDULE

          WHEREAS, the deposition of third-party Cara Lowen was scheduled for June 21, 2019,

  but Ms. Lowen has a scheduling conflict that necessitates rescheduling the deposition for June

  24, 2019, which is currently the day opening expert reports are due;

          WHEREAS, the parties therefore wish to adjust expert discovery deadlines;

          IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

  the case schedule is amended as shown in the table below, and that all other dates shall remain

  the same:

  Event                                 Current Deadline                 Amended Deadline
  Initial Expert Reports                June 24, 2019                    June 27, 2019
  Rebuttal Expert Reports               August 5, 2019                   August 8, 2019
  Parties to provide their experts’     August 16, 2019                  same
  availability for deposition
  Reply Expert Reports                  September 6, 2019                September 9, 2019
  Close of Expert Discovery             October 11, 2019                 October 16, 2019
  Case Dispositive/Daubert Motions      November 1, 2019                 same
  and Opening Briefs
  Answering Briefs on Case              November 20, 2019                same
  Dispositive/Daubert Motions




  RLF1 21433222v.1
Case 1:17-cv-00914-RGA-SRF Document 179 Filed 06/18/19 Page 2 of 2 PageID #: 5633



  Event                                Current Deadline              Amended Deadline
  Reply Briefs on Case                 December 6, 2019              same
  Dispositive/Daubert Motions
  Pretrial Conference                  March 13, 2020 at 9:00        same
                                       a.m.
  Trial                                March 30, 2020                same


  MORRIS, NICHOLS, ARSHT & TUNNELL LLP             RICHARDS LAYTON & FINGER, P.A.

  /s/ Thomas C. Grimm                              /s/ Christine D. Haynes
  Thomas C. Grimm (#1098)                          Frederick L. Cottrell, III (#2555)
  Stephen J. Kraftschik (#5623)                    Christine D. Haynes (#4697)
  1201 N. Market Street                            One Rodney Square
  P.O. Box 1347                                    920 North King Street
  Wilmington, DE 19899-1347                        Wilmington, Delaware 19801
  (302) 658-9200                                   (302) 651-7700
  tgrimm@mnat.com                                  cottrell@rlf.com
  skraftschik@mnat.com                             haynes@rlf.com
  Attorneys for Plaintiffs                         Attorneys for Defendants

  June 18, 2019

                     SO ORDERED this      day of              , 2019.


                                                   UNITED STATES DISTRICT JUDGE




                                               2
  RLF1 21433222v.1
